Name: COMMISSION REGULATION (EC) No 317/96 of 21 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 22. 2. 96 EN Official Journal of the European Communities No L 44/15 COMMISSION REGULATION (EC) No 317/96 of 21 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 February 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . f) OJ No L 387, 31 . 12. 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 44/16 EN Official Journal of the European Communities 22. 2. 96 ANNEX to the Commission Regulation of 21 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 43,7 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 59,4 064 204 81,9 59,6 400 56,9 066 41,7 464 223,1 068 62,3 600 89,3 204 79,3 624 70,4 208 44,0 662 56,1 212 83,0 999 91,0 624 193,1 0805 30 20 052 59,2 999 76,3 204 88,8 052 114,4 220 74,6 0707 00 10 388 67,5 053 196,5 400 85,8 060 61,0 512 54,8 \ 066 53,8 520 66,5 068 81,3 524 100,8 l 204 144,3 528 90,5 624 182,5 600 92,4 999 119,1 624 94,2 0709 10 10 220 365,3 999 79,6 365,3 0808 10 51 , 0808 10 53, 999 0808 10 59 052 64,0 0709 90 73 052 91,1 064 78,6 204 77,5 388 39,2 412 54,2 400 79,7 624 241,6 404 70,5 999 116,1 508 68,4 0805 10 01 , 0805 10 05, 512 51,2 0805 10 09 052 40,2 524 57,4 204 42,5 528 48,0 208 68,2 624 86,5 728 107,3 212 45,8 800 78,0 220 45,4 804 21,0 388 40,5 999 65,4 400 42,2 0808 20 31 039 99,6 \ 436 41,6 052 86,3 448 29,8 064 72,5 600 53,2 388 87,8 624 50,7 400 98,1 I 512 84,7 999 45,5 528 81,6 0805 20 11 052 75,7 624 79,0 204 92,5 728 115,4 600 86,6 800 55,8 624 793 804 112,9 999 83,5 \ 999 88,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin .